UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
__________________________________
                                       )
WILLIAM C. TUTTLE,                     )
                                       )
              Plaintiff,               )
                                       )
       v.                              )    Civil Action No. 13-365 (RMC)
                                       )
SALLY JEWELL,1                         )
Secretary of the Interior, et al.,     )
                                       )
              Defendants.              )
_________________________________      )

                                 MEMORANDUM OPINION

               William B. Tuttle had a fifty-year lease with the Colorado River Indian Tribes on

some tribal land in the County of Riverside, California. In 2010, the Superintendent of the

Colorado River Agency of the Bureau of Indian Affairs, U.S. Department of the Interior,

terminated the lease after finding that Mr. Tuttle had violated several of its provisions.

Following the affirmance of that decision in the administrative appeals process, Mr. Tuttle filed

suit in this Court. Defendants have moved to transfer this case to the U.S. District Court for the

Central District of California. Mr. Tuttle opposes. The Court will deny the motion.

                                           I. FACTS

               The Colorado River Indian Tribes have leased land in Riverside County,

California to Mr. Tuttle since 1977. Compl. [Dkt. 1] ¶ 13. Under the terms of the fifty-year

lease, Mr. Tuttle was permitted to reside on the property and conduct business there. Id. ¶¶ 2,

14, 21. In turn, he was required, among other obligations, to pay rent to the Tribes, maintain



1
  Secretary Jewel was sworn in as Secretary on April 12, 2013; she is automatically substituted
as a party for Kenneth L. Salazar, the former Secretary of Interior. See Fed. R. Civ. P. 25(d).


                                                1
public liability insurance, and pay a percentage of his business’s gross receipts to the Tribes. Id.

¶¶ 19, 21.

                 On March 2, 2010, the Superintendent of the Colorado River Agency of the

Bureau of Indian Affairs (“BIA”) terminated the lease for alleged violations of its terms by Mr.

Tuttle. Id. ¶ 38. This decision was affirmed on appeal by BIA’s Acting Western Regional

Director on July 19, 2010. Id. ¶ 47. Nearly two and a half years later, on December 18, 2012,

the Interior Board of Indian Appeals (“IBIA”) sustained that decision. Id. ¶¶ 49-50.

                 Mr. Tuttle sued Sally Jewel (Secretary of the Department of the Interior), Kevin

Washburn (Assistant Secretary for Indian Affairs), and the Department of the Interior

(collectively, “Interior”). See Compl. [Dkt. 1]. Challenging the IBIA’s decision, Mr. Tuttle

argues that Interior’s termination of the lease was arbitrary and capricious in violation of the

Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701 et seq. Id. ¶¶ 55-63. Among other

things, he seeks a judgment declaring that termination of the lease was void ab initio and an

order that directs Interior to restore the lease retroactively to the date of its termination.2 Id. ¶¶

59, 61, 63.

                 On May 23, 2013, Interior moved to transfer venue to the U.S. District Court for

the Central District of California, the district where the land is located. See Transfer Mot. [Dkt.

4]. Mr. Tuttle opposed, see Opp. [Dkt. 6], and Interior filed a Reply, see Dkt. 7.3




2
 Because “IBIA’s ruling is . . . final agency action subject to review under the APA,” Feezor v.
Babbit, 953 F. Supp. 1, 5 (D.D.C. 1996), this Court has subject matter jurisdiction under 5
U.S.C. §§ 701 et seq. and 28 U.S.C. §§ 1331 and 2201.
3
    Mr. Tuttle moved to file a surreply, which the Court accepts. See Surreply [Dkt. 8].
                                                  2
                                    II. LEGAL STANDARD

               Interior’s venue transfer motion is made pursuant to 28 U.S.C. § 1404(a), which

provides: “For the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been brought.”

The decision whether to transfer a matter is discretionary and factually-dependent. Stewart Org.,

Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (“Section 1404(a) is intended to place discretion in

the district court to adjudicate motions to transfer according to an ‘individualized, case-by-case

consideration of convenience and fairness.’” (quoting Van Dusen v. Barrack, 376 U.S. 612, 622

(1964))); Smiths Indus. Med. Sys., Inc. v. Ballard Med. Prods., Inc., 728 F. Supp. 6, 7 (D.D.C.

1989) (“The decision whether to transfer under § 1404(a) is left largely to the district court’s

discretion, and of necessity depends on the facts of each case.”). Generally, a plaintiff’s choice

of forum receives considerable deference, Air Line Pilots Ass’n v. E. Air Lines, 672 F. Supp. 525,

526 (D.D.C. 1987), and the moving party “bears the burden of establishing that the transfer of

[the] action is proper.” Trout Unlimited v. U.S. Dep’t of Agriculture, 944 F. Supp. 13, 16

(D.D.C. 1996).

               The party seeking transfer thus must make two showings: (1) the plaintiff could

have brought the action in the proposed transferee district originally; and (2) considerations of

convenience and the interest of justice weigh in favor of transfer. See Van Dusen, 376 U.S. at

622-23; Trout Unlimited, 944 F. Supp. at 16. In evaluating this latter showing, courts balance a

number of case-specific private and public interest factors, including (1) plaintiff’s forum choice;

(2) defendant’s forum choice; (3) whether the claim arose elsewhere; (4) convenience of the

parties; (5) convenience of the witnesses; (6) ease of access to the proof; (7) transferee court’s

familiarity with the laws at issue; (8) congestion of both courts; and (9) local interest in deciding



                                                 3
local controversies at home. See Stewart Org., 487 U.S. at 29-30; Trout Unlimited, 944 F. Supp.

at 16.

                                         III. ANALYSIS

               A. Venue Is Proper in the Central District of California

               The threshold question under § 1404(a) is whether Mr. Tuttle could have brought

his action in the Central District of California, the transferee court proposed by Interior. Section

1391(e)(1) of Title 28 governs venue in cases “in which a defendant is an officer or employee of

the United States or any agency thereof acting in his official capacity or under color of legal

authority, or an agency of the United States, or the United States . . . .” Such matters may be

brought in any judicial district in which: “(A) a defendant in the action resides, (B) a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property

that is the subject of the action is situated, or (C) the plaintiff resides if no real property is

involved in the action.” Id.

               Interior argues that venue would be proper in the Central District of California

under § 1391(e)(1) because both the property affected by the lease and Mr. Tuttle are located

there. Transfer Mot. at 5. In his opposition, Mr. Tuttle addresses only whether transfer is

appropriate under 28 U.S.C. § 1404(a) and does not argue that venue would be improper in the

Central District of California. He has thus waived any argument on the latter point. See CSX

Transp., Inc. v. Commercial Union Ins., Co., 82 F.3d 478, 482-83 (D.C. Cir. 1996); see also

Hopkins v. Women’s Div., Bd. of Global Ministries, 238 F. Supp. 2d 174, 178 (D.D.C. 2002).

               The Court finds that venue is proper in this case both in the District of Columbia

and in the Central District of California. Venue is proper in this Court under § 1391(e)(1)(A)

because the Secretary of the Interior and Assistant Secretary for Indian Affairs “reside[]” in the



                                                 4
District of Columbia.      See Lamont v. Haig, 590 F.2d 1124, 1126-32 (D.C. Cir. 1978)

(interpreting 28 U.S.C. § 1391(e)). Venue is also proper in the Central District of California

under § 1391(e)(1)(B) because that district is where “a substantial part of the events or omissions

giving rise to the claim occurred.” Not only is the property at the center of Mr. Tuttle’s claim

located within the Central District of California, see 28 U.S.C. § 84(c) (defining judicial district

of the Central District of California), but also, Mr. Tuttle and the Colorado River Indian Tribes

reside within that jurisdiction. Compl. ¶ 2; Transfer Mot. at 9. Thus, the Central District of

California is a district where the case “might have been brought.” 28 U.S.C. § 1404(a); see also

Van Dusen, 376 U.S. at 622-23.

               Accordingly, the question becomes whether transfer is appropriate under 28

U.S.C. § 1404(a).

               B. Transfer Is Not in the Interest of Justice

               In its Motion to Transfer, Interior emphasizes two private factors and two public

factors that it contends weigh in favor of transfer. Transfer Mot. at 6-11. As for the private

considerations, Interior asserts that “the people, the real property, and the business operations

that are potentially affected by the lease cancellation are located either in the Central District of

California, or in much closer proximity to that district than to the District of Columbia.” Id. at 8.

Although Interior agrees with Mr. Tuttle that the convenience of witnesses is not at issue because

the matter is limited to review of the administrative record, it contends that convenience to the

parties favors transfer. Id.; see also Opp. at 3. Interior claims that the Central District of

California is more convenient for the parties because all of the relevant actors (Mr. Tuttle, the

Colorado River Indian Tribes, and the BIA officials involved in the initial decisions to terminate

the lease) reside in either California or Arizona. Id. at 9. With respect to the public factors,



                                                 5
Interior argues that this lawsuit “is a distinctly local controversy that should be decided in

California,” id., and that the relative congestion of this Court and the Central District of

California weighs in favor of transfer. Id. at 11.

               Mr. Tuttle responds that the Court should retain jurisdiction because, as plaintiff,

“his choice of forum is entitled to substantial weight.” Opp. at 2. Mr. Tuttle explains that his

lawyer of the past five years, who resides and practices in Washington, D.C., is the only attorney

that he trusts to handle this legal representation efficiently and effectively. Surreply Decl. ¶¶ 2-

5. Claiming limited financial resources, he expresses concern about his ability to afford local

counsel or his attorney’s travel to California. Id. ¶¶ 4-5. Mr. Tuttle also discounts Interior’s

arguments concerning convenience to the parties, noting the nature of the judicial review that

this matter requires, i.e., a review of Interior’s administrative record. According to Mr. Tuttle,

the “Court’s task is one of contract interpretation,” an issue for which “the administrative record

will speak for itself.” Opp. at 3. Finally, Mr. Tuttle argues that to the extent the Central District

of California has a speedier case resolution than this Court, any perceived efficiency from

transferring “would be eradicated by the time and expense required for both parties and the

Courts to switch gears and process this controversy” in the new venue. Id. at 4.

               After weighing all of the private and public interest considerations, see Trout

Unlimited, 944 F. Supp. at 16, the Court finds that retaining this lawsuit in the District of

Columbia is appropriate under 28 U.S.C. § 1404(a). The private considerations raised by Interior

do not favor transfer of the matter, especially considering the nature of this proceeding. It is true

that Mr. Tuttle’s choice of forum receives diminished deference because this jurisdiction is not

his home forum, Marks v. Torres, 576 F. Supp. 2d 107, 111 (D.D.C. 2008), and Interior seeks

transfer to the jurisdiction in which Mr. Tuttle resides. Airport Working Grp. Orange Cnty. v.



                                                     6
U.S. Dep’t of Defense, 226 F. Supp. 2d 227, 230 (D.D.C. 2002). Yet, Interior’s choice of forum

does not weigh heavily in the analysis either. Resolution of Mr. Tuttle’s claims will turn entirely

upon the administrative record before Interior. The specifics of the land located in California are

irrelevant, and it is of no moment that BIA’s Superintendent and Acting Regional Director do not

reside in Washington, D.C. In fact, the decisionmaking in question did not occur in California

at all, but rather in Arizona, where the Superintendent and Regional Director are located, and in

Arlington, Virginia, where the final IBIA decision was issued. See Reply at 4 n.1. Thus the

normal “focus [in APA cases] on where the decisionmaking process occurred,” Nat’l Ass’n of

Home Builders v. EPA, 675 F. Supp. 2d 173, 179 (D.D.C. 2009), does not counsel transferring

this case to the Central District of California.

                Likewise, party and witness convenience and ease of access to proof do not favor

transfer. In an APA case, “neither the convenience of the parties and witnesses nor the ease of

access to sources of proof weighs heavily in the analysis.” Pueblo v. Nat’l Indian Gaming

Comm’n, 731 F. Supp. 2d 36, 42 (D.D.C. 2010). This follows from the nature of the judicial

review that such cases receive. Here, the matter is limited to the record developed by Interior.

The Court will resolve the litigation through reference to that record. To the extent the matter

requires an understanding of the relevant relationship among the parties or disposition of the land

at issue, that information will be reflected in the written lease, its amendments, and the

documented agency decisionmaking.4



4
   Mr. Tuttle’s convenience claim — the availability of his current counsel — is largely
inconsequential to the analysis as well. See McClamrock v. Eli Lilly & Co., 267 F. Supp. 2d 33,
40 (D.D.C. 2003) (“Any inconvenience to plaintiff’s counsel caused by the transfer of this action
is not a factor that carries considerable weight in the Court’s determination of whether or not to
grant a motion to transfer pursuant to section 1404(a).”). However, even a factor warranting
minimal consideration carries more weight in the decision of whether to transfer than Interior’s
non-existent need to call California witnesses or parties before a District of Columbia court.
                                                   7
               The public interest considerations do not support transfer in any greater measure.

District courts in the District of Columbia and the Central District of California are presumed to

be equally able to handle federal claims, Miller v. Insulation Contractors, Inc., 608 F. Supp. 2d

97, 103 (D.D.C. 2009), and, if anything, this Court receives more APA claims than its western

colleagues given the number of federal agencies and officials located in Washington, D.C.

Presumably there is greater local interest in California about whether Mr. Tuttle can maintain his

businesses (and pay rent and profits to the Tribes), but that interest is not germane to whether

Interior acted in an arbitrary or capricious fashion or in violation of the law when it terminated

Mr. Tuttle’s lease.

               Nor does the issue of court congestion alter the calculus. Interior contends that

the Central District of California resolves matters approximately four months faster than the

District of Columbia. Transfer Mot. at 11. Case disposition statistics may not always tell the

whole story. Consider, for instance, that from April 1, 2011 to March 31, 2012, nearly twenty

percent of the new civil filings in the Central District of California related to prisoner petitions.

2012 United States Courts, Federal Judicial Caseload Statistics, Table C-3: Civil Cases

Commenced, by Nature of Suit and District, During the 12-Month Period Ending March 31,

2012, available at http://www.uscourts.gov/uscourts/Statistics/FederalJudicialCaseloadStatistics/

2012/tables/C03Mar12.pdf (last visited July 8, 2013).         During that same period, prisoner

petitions made up approximately eleven percent of the filings in this District. Moreover, from

April 1, 2011 to March 31, 2012, the Central District of California had approximately four times

the number of civil cases pending disposition than this District. 2012 United States Courts,

Federal Judicial Caseload Statistics, Table C: Civil Cases Commenced, Terminated, and Pending

During the 12-Month         Periods Ending March 31, 2011 and                 2012,   available at



                                                 8
http://www.uscourts.gov/Statistics/FederalJudicialCaseloadStatistics/FederalJudicialCaseload

Statistics2012.aspx (last visited on July 8, 2013). These statistics undercut the import of the

Central District of California’s median time interval of disposition. Given the frequency in

which prisoner petitions raise similar issues, it is entirely possible that the Central District of

California’s median time of resolution is buoyed by its quick disposition of that portion of its

civil docket. In other words, it is unclear that transferring this case to the Central District of

California would produce a quicker resolution. Even if there were clarity on this point, as Mr.

Tuttle notes, Opp. at 4, the parties likely would not achieve a faster disposition through

relocation due to the time that would be lost in effectuating the transfer. Accordingly, the Court

concludes that this factor is at least neutral as to transfer, if not favoring retention of the lawsuit

here.

               The Court thus finds that the “consideration[s] of convenience and fairness” in

this case weigh in favor of retaining the matter. See Stewart Org., 487 U.S. at 29.

                                        IV. CONCLUSION

               Plaintiff William C. Tuttle has chosen to file his lawsuit in the District of

Columbia. While the parties agree that this case could have been brought in the Central District

of California, upon balancing the factors that affect venue, the Court concludes that a transfer

contrary to Mr. Tuttle’s choice is unwarranted. Defendants’ motion to transfer [Dkt. 4] will be

denied. A memorializing Order accompanies this Memorandum Opinion.



                                                                             /s/
                                                               ROSEMARY M. COLLYER
DATE: July 9, 2013                                             United States District Judge




                                                  9